NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10062

                Plaintiff-Appellee,             D.C. No. 2:17-cr-01301-DJH-1

 v.
                                                MEMORANDUM*
ELIAS BERMUDEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Elias Bermudez appeals from the district court’s judgment and challenges

his guilty-plea conviction and 18-month sentence for willfully aiding and assisting

in the preparation and presentation of false and fraudulent income tax returns, in

violation of 26 U.S.C. § 7206(2). Pursuant to Anders v. California, 386 U.S. 738



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Bermudez’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Bermudez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Bermudez waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   19-10062